Opinion of the Court by
Judge Peters:
The record of the suit of the Commercial Bank of Kentucky vs. Clagett, etc., was certainly competent, and it being in the office of the clerk of the court in which this action was pending, *398Turpin and others could have inspected it at any time, and it was not material whether the papers of that suit were filed in this before, or after, the trial commenced.

Cofer & Wintersmith, for appellants.

Read & Murray, for appellees.
Turpin denies any information as to whether Bethel had paid the money to the bank; but does not deny the execution of the receipt for and transfer, of the debt to appellee, as endorsed on the petition. And Bedford neither denies the payment of the money, nor the execution of the receipt, proof of its execution was therefore, not necessary, because it was not denied.
Upon the merits the opinion of the circuit judge is exhaustive, and his reasons for the judgment so clear and satisfactory for subjecting the house and lot, that we feel that we cannot do better than to adopt it as the opinion of this court. The amount for which Turpin -may be ultimately. responsible is not settled by the judgment, that question is left open for further investigation and adjudication.
Judgment affirmed.